NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


MT TRANSISTION LP f/k/a MEMORIAL         )
HOSPITAL OF TAMPA, LP d/b/a              )
MEMORIAL HOSPITAL OF TAMPA;              )
IASIS HEALTHCARE CORPORATION;            )
IASIS HEALTHCARE, LLC.                   )
                                         )
            Petitioners,                 )
                                         )
v.                                       )              Case No. 2D17-3551
                                         )
DEBORAH KERR TAGLIARINI, as              )
Personal Representative of the Estate of )
PETER ALEX TAGLIARINI, Deceased,         )
a/k/a PETER A. TAGLIARINI, Deceased; )
HENRY J. WEISS, M.D.; SOUTH TAMPA )
MEDICAL GROUP, P.A.; and GUSTAVO )
SERRANO, M.D.,                           )
                                         )
            Respondents.                 )
                                         )

Opinion filed April 18, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Cheryl K.
Thomas, Judge.

Dinah Stein, Mark Hicks, and Amanda Forti
of Hicks, Porter, Ebenfeld & Stein, P.A.,
Miami; for Petitioners.

Bryan S. Gowdy and Meredith A. Ross of
Creed & Gowdy, P.A., Jacksonville; for
Respondent Deborah Kerr Tagliarini as
Personal Representative of the Estate of
Peter Alex Tagliarini a/k/a Peter A.
Tagliarini, Deceased.

No appearance for remaining Respondents.




PER CURIAM.


              Denied.



KHOUZAM, LUCAS, and SALARIO, JJ., Concur.




                                       -2-